DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 and 01/21/2021 is reviewed and considered by the examiner.

Disposition of the Claims
The instant application was effectively filed on January 21, 2021, wherein claims 1-15 are pending.

Response to Arguments
Applicant’s arguments filed 03/25/2022  have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.         Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. US PG-PUB 20170301280 A1 (hereinafter Ka) in view of Ka et al. US PG-PUB 20170294502 A1 (hereinafter Ka502).
Regarding claim 1, Ka teaches A display apparatus (Para. [0046]; display device) comprising: a substrate (Para. [0046]; substrate SUB) including a display area (Fig. 1a; PXA) and a non-display area (Fig. 1a; APA), wherein the display area comprises a first display area (PXA2) and a second display area (PXA3), and the non-display area at least partially disposed between the first display area and the second display area (Fig. 1a and 1b; wherein APA is between PXA2 and PXA3); a pixel circuit and a display element connected to the pixel circuit (Fig. 1a, 1b, 3, 7 and Para. [0068]; the pixels PXL may include display elements that emit a color light), each arranged in the display area (Fig. 1a, 1b, Para. [0070]; The pixels PXL may include first pixels PXL1 arranged in the first pixel area PXA1, second pixels PXL2 arranged in the second pixel area PXA2, and third pixels PXL3 arranged in the third pixel area PXA3); a plurality of first lines extending along a first direction from the first display area to the second display area (Fig. 1a, 1b and 3; a plurality of scan line connecting parts ES/EE extends along in direction DR1 from PXA2 to PXA3), the plurality of first lines is curved in the non-display area (Fig. 11; ES/EE is curved/bent to conform to the shape of the cutout area of APA area); a plurality of second lines disposed in the display area and in the non-display area (Fig. 3-6 and Para. [0157]; a plurality of ELVDD lines is disposed in display area PXA and non-display area APA), and extending in a second direction crossing the first direction (Fig. 3-6; lines ELVDD is parallel to data line disposed in DR1 but crosses scan lines disposed in DR2); and an insulating layer is disposed between the plurality of second lines and the plurality of first lines, wherein the plurality of the second lines crosses the plurality of first lines in the non-display area (See figs. 6, 8-10: It can be seen from figs. 3-6 that the power lines PL extend from line ELVDD at the top to the bottom of the panel, crossing the first and second scan lines. It can also be seen in fig. 8 that the first scan line S1i overlap the power line PL and the data line Dj. From para. [0190], the first scan lines S1i are formed on the base substrate BS, then a first interlayer insulating film IL1 is provided and a data line Dj, a power source line PL are provided on a second interlayer insulating film IL2. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to understand that the same layer arrangement is present in the second and third display areas PXL2, PXL3 and the non-display part APA, thus, the plurality of connection scan lines overlaps with power lines in order to efficiently transmit voltage across the pixels). Furthermore, although KA teaches having plurality of wiring in the non-display area spaced apart from each other (i.e. see Fig. 11 and 12), Ka fails to further disclose the routing of the wiring wherein the first-second line has a different length from that of the second-second line.

    PNG
    media_image1.png
    474
    659
    media_image1.png
    Greyscale

However, in the same field of endeavor, Ka502 teaches in the non-display area, a first-second line and a second-second line of the plurality of second lines are spaced apart from each other (See Fig. 2), wherein the first-second line has a different length from that of the second-second line (See Fig. 2).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Ka with the teachings of KA502 in order to improve manufacturing by reducing the size of the wiring and wiring region to thereby improve the spacing of the display area Ka502-(Para. [0031]).


    PNG
    media_image2.png
    480
    587
    media_image2.png
    Greyscale

Regarding claim 2, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses wherein the plurality of first lines comprises a first-first line (See Fig. 11 above) and a first-second connection line (See Fig. 11 above), and a degree of curvature of the first-first connection line and a degree of curvature of the first-second connection line are different from each other (See Fig. 11 above).


    PNG
    media_image3.png
    430
    587
    media_image3.png
    Greyscale

Regarding claim 3, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses wherein at least one of the plurality of second lines has a length different from that of other second lines (Fig. 11 in view of Fig. 8; wherein the line PL on edge area will be longer in length than Pl lines in the middle area). Furthermore, as evidence by Lim US PG-PUB 20190181213 A1 (hereinafter Lim), it is explicitly details the plurality of driving voltage lines extend in the second non-display area (Fig. 2; i.e. VDDL extends in non-display area NTA), wherein at least one of the plurality of first driving voltage lines has a length different from that of other first driving voltage lines (Fig. 2; VDDL consists of different lengths as shown below which are all extended in NTA).

    PNG
    media_image4.png
    441
    516
    media_image4.png
    Greyscale

          

Regarding claim 4, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses wherein the numbers of the plurality of first lines overlapping each of the plurality of second lines are the same (Fig. 3, 11 and 12; wherein the power lines extend from the line ELVDD from the top to the bottom, thus overlap all the connection scan lines).

Regarding claim 5, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses wherein the substrate includes a trench portion recessed from one side of the substrate to the display area in a plan view (Fig. 1a, 1b; Sub includes a trench portion), the trench portion is disposed the first display area and the second display area (Fig. 1a, 1b).

Regarding claim 6, Ka as modified by Ka502 teaches The display apparatus of claim 5, Ka further discloses wherein the plurality of first lines includes a first line adjacent to the trench portion (See Fig 11 and 12) and a first line adjacent to the display area, wherein the first line adjacent to the trench portion is longer than the first line adjacent to the display area (Fig’s. 1a, 1b and 11; connection lines ES adjacent the cut-out area and/or trench portion is longer than the lines adjacent to the main area PXA which includes PXA1, PXA2 and PXA3).

Regarding claim 7, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses further comprising a plurality of additional load layers (Fig. 20, 26 and 27; dummy units DMP)  provided in the non-display area (dummy units provided in APA) and overlapping the plurality of first lines (ES).

Regarding claim 7, Ka as modified by Ka502 teaches The display apparatus of claim 7, Ka further discloses wherein the pixel circuit comprises: a thin-film transistor (See Fig. 9) comprising a semiconductor layer (Fig. 9 and Para. [0162], [0166]); and a data line connected to the thin-film transistor (a transistor that is connected to the second scan line and the third scan line and a corresponding data line among the data lines, and the transistor may include an active pattern provided on the substrate), wherein the plurality of additional load layers are provided on a same layer as the semiconductor layer (Para. [0252]; the dummy pattern DMP maybe formed on the same layer as the active pattern. That is the dummy pattern DMP may be arranged between the substrate SUB and the gate insulating film GI, and maybe formed of a semiconductor layer doped with impurities), and the plurality of second lines (PL) are provided on a same layer as the data line (Fig. 10; Dj and PL are on the same layer).

Regarding claim 9, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka further discloses wherein the plurality of second lines includes a first driving voltage line disposed in the first display area and a second driving voltage line extending to the non-display area (ELVDD lines (PL)), 
(Fig. 11 in view of Fig. 8; wherein the line PL on edge area will be longer in length than Pl lines in the middle area). Furthermore, as evidence by Lim US PG-PUB 20190181213 A1 (hereinafter Lim) it is explicitly shown that the plurality of second lines includes a first driving voltage line disposed in the first display area and a second driving voltage line extending to the non-display area (Fig. 2; plurality of voltage lines VDDL extends to non-display area VTA) wherein at least one of the plurality of first driving voltage lines has a length different from that of other first driving voltage lines (Fig. 2; VDDL consists of different lengths as shown below which are all extended in NTA).

    PNG
    media_image4.png
    441
    516
    media_image4.png
    Greyscale

          

          Regarding claim 10, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka teaches further comprising: a first power voltage line extending in a first direction and disposed in the non-display area (Fig. 1a, 1b and Para. [0157]; first power source ELVDD); and a second power voltage line disposed in the non-display area (second power source ELVSS); wherein the plurality of the second lines extend from the first power voltage line (See figs. 1a, 1b in view of Fig. 8; PL extends from ELVDD), and a plurality of end portions of the plurality of the second lines are spaced apart from the second power voltage line in a plane view (Para. [0084]; wherein the second power source supply line ELVSS, may be arranged to surround the first pixel area PXA1, the second pixel area PXA2, and the third pixel area PXA3 excluding the area where the data driver DDV of the first peripheral area PPA1 is arranged. Wherein PL is arranged adjacent to data line as shown in Fig. 8).

2.         Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ka as modified by Ka502 and further in view of Lim US PG-PUB 20190181213 A1 (hereinafter Lim).


    PNG
    media_image5.png
    397
    523
    media_image5.png
    Greyscale

Regarding claim 11, Ka as modified by Ka502 teaches The display apparatus of claim 1, Ka as modified by Ka502 fails to explicitly further disclose further comprising a plurality of connection voltage lines crossing the plurality of second lines, wherein the plurality of connection voltage lines extends from the plurality of second lines.
However, in the same field of endeavor, Lim teaches a plurality of connection voltage lines (Fig. 2 and Para. [0045]; high potential power link line area VDDA) crossing the plurality of second lines (See Fig. 2 and Para. [0045]; VDDA crosses VDDL), wherein the plurality of connection voltage lines extends from the plurality of second lines (Fig. 2; wherein VDDL extends from VDDA).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the driving voltage of Ka as modified by Ka502 with the potential power link line as taught by Lim in order to transmit voltage.


Allowable Subject Matter
Claims 12-15 are allowed.
Regarding claim 12, none of the reference cited either alone or in any obvious combination teaches and/or suggests “a plurality of connection lines connecting the plurality of first scan lines to the plurality of second scan lines and disposed in the non-display area, wherein the plurality of connection lines have different widths, which are in a second direction crossing the first direction, from each other” (see Fig. 10; each scan line has a different width).


Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628